Citation Nr: 1204239	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-07 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date prior to January 26, 2007, for the grant of service connection for residuals of radical prostatectomy due to prostate cancer.

2.  Entitlement to restoration of a 100 percent disability rating for residuals of radical prostatectomy due to prostate cancer, currently evaluated as 20 percent disabling from March 1, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from February 1967 to February 1970.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and May 2007 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2007, a statement of the case was issued in February 2008, and a substantive appeal was received in March 2008.  


FINDINGS OF FACT

1.  The Veteran did not file a formal or informal claim for entitlement to service connection for residuals of radical prostatectomy due to prostate cancer, prior to January 26, 2007.

2.  The April 2007 rating decision reduced the disability rating assigned to residuals of radical prostatectomy due to prostate cancer, from 100 percent to noncompensable, effective March 1, 2007.  The Veteran was afforded a VA examination in May 2007; subsequently, a May 2007 rating decision granted a 20 percent rating, effective March 1, 2007.  
 
3.  The May 10, 2007 rating decision provided notice of a proposed action to reduce the disability rating assigned to service-connected residuals of radical prostatectomy due to prostate cancer, which was sent to the Veteran on May 23, 2007; in turn, as no evidence was provided showing that compensation payments should continue at the 100 percent level, the reduction should be effective the last day of the month in which the 60 day period from this rating expired, or July 31, 2007.  



CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date prior to January 26, 2007, for the grant of service connection for residuals of radical prostatectomy due to prostate cancer, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R.  §§ 3.114, 3.151, 3.155, 3.400 (2011).

2.  Restoration of a 100 percent disability rating for residuals of radical prostatectomy due to prostate cancer is granted until July 31, 2007.   38 U.S.C.A. § 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.105(e), 3.344, 4.1 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in a March 2007 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The RO provided VCAA notice to the Veteran prior to the April and May 2007 rating decisions.  Accordingly, the requirements set out in Pelegrini v. Principi, 18 Vet.App. 112 (2004) have been met.  Further, the notice also provided information of the types of evidence necessary to establish a disability rating or effective date for the disability on appeal.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   

Since the issues in this case (entitlement to assignment of an earlier effective date and restoration of an initial higher rating) are downstream issues from that of service connection (for which a VCAA letter was duly sent in March 2007), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes private treatment records, VA treatment records and a VA examination report.  A review of Virtual VA does not reveal any additional documents pertinent to the present appeal.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded a VA examination in May 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report obtained contains sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal. 

II.  Earlier Effective Date for Grant of Service Connection 

The Veteran contends that he is entitled to an effective date prior to January 26, 2007, for the grant of service connection for residuals of radical prostatectomy due to prostate cancer.  The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A.  § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R.  § 3.400.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

Retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A.  § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  Id.; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997). 

In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3). 

The Board observes that VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

Specifically, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including prostate cancer.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  However, if the requirements of 38 C.F.R. § 3..816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114and 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal. 

In the instant case, the Veteran was granted presumptive service connection for residuals of radical prostatectomy due to prostate cancer based on exposure to herbicides during service in Vietnam.  As such, he is a Nehmer class member.  However, the Veteran was not denied compensation for residuals of prostate cancer between September 25, 1985, and May 3, 1989.  Likewise, he did not submit a claim for service connection for such condition between May 3, 1989, and November 7, 1996, the date on which the liberalizing law that added prostate cancer as a disease presumptively due to in-service exposure to herbicides became effective.  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  As such, the effective date must be assigned pursuant to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4). 

The Veteran filed an informal claim for service connection, which was date-stamped as received by the RO on January 26, 2007.  Subsequently, he filed a formal claim, which was date-stamped as received by the RO on January 29, 2007.  The only information in the claims file prior to the January 26, 2007 informal claim pertains to a dental claim filed in April 1970.  Importantly, there is no evidence that indicates any intent on the part of the Veteran to apply for compensation for residuals of radical prostatectomy due to prostate cancer prior to January 26, 2007.  

The Veteran does not argue that he filed a formal or informal claim for service connection for prostate cancer prior to January 26, 2007.  Rather, he argues that since he underwent surgery in August 2006 to treat his prostate cancer and filed his claim within six months of this surgery, the effective date should be from the date of surgery according to 38 C.F.R. § 4.115(b), Diagnostic Code 7528, which provides for a 100 percent rating to continue with a mandatory VA examination at the expiration of six months following the cessation of  treatment.  He has also indicated that he was unaware that prostate cancer was a presumptive service-connected condition due to exposure to herbicides at the time of his surgery.  

Nevertheless, the rating criteria relied upon by the Veteran is not the appropriate regulation for determining the effective date for service connection and, thus, is not applicable to the instant analysis.  Moreover, a lack of knowledge of VA regulations also cannot be the basis for awarding an earlier effective date.  In sum, as the Veteran's claim was filed many years after he was discharged from service in February 1970, as a general matter, the effective date would be the date of receipt of the claim, as that is later than the date entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, as noted above, a liberalizing law applies and the criteria for retroactive payment pursuant to 38 C.F.R. § 3.114 are applicable.  Nevertheless, in the instant case, the evidence clearly shows that the Veteran was not diagnosed with prostate cancer until approximately March 2006.  Thus, as he did not have prostate cancer at the time of the effective date of the liberalizing law (November 7, 1996), he did not meet all the criteria for the liberalized benefit and, in turn, he is not eligible for a retroactive payment under 38 C.F.R. § 3.114.  Accordingly, the appropriate effective date to be assigned is the date of his initial claim, January 27, 2007, pursuant to 38 C.F.R. § 3.400.  

In conclusion, the Board is precluded by statute from assigning an effective date prior to January 26, 2007, for the granting of service connection for residuals of radical prostatectomy due to prostate cancer.  Accordingly, the preponderance of the evidence is against the claim for an effective date earlier than January 26, 2007.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

III.  Propriety of Reduction

The Veteran also asserts that the RO improperly reduced the 100 percent rating assigned to his residuals of radical prostatectomy due to prostate cancer, effective March 1, 2007.  Under the Schedule for Rating Disabilities, prostate cancer is rated under the provisions of 38 C.F.R. § 4.115(b), Diagnostic Code 7528, which provides for a 100 percent rating for malignant neoplasms of the genitourinary system.  Following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of  six months. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  

Provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  See also 38 C.F.R. § 4.1 (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the veteran's condition).  Initially, a rating proposing the reduction will be prepared setting forth all material facts and reasons.  The Veteran will be notified of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice of the Veteran of the final rating action expires.  See 38 C.F.R. § 3.105(e).  

As discussed above, service connection was established for residuals of radical prostatectomy due to prostate cancer, effective January 26, 2007 in an April 10, 2007 rating decision.  In that same rating decision, the RO reduced the Veteran's rating to noncompensable, effective March 1, 2007.  Notice of this rating action was sent to the Veteran on April 11, 2007.  Again, subsequently, in a May 2007 rating, the RO assigned a 20 percent disability rating, effective March 1, 2007, based on the findings in a May 3, 2007 VA examination.  Nevertheless, it is clear that in reducing the disability rating assigned to residuals of radical prostatectomy due to prostate cancer in the initial April 2007 rating decision, the RO did not comply with § 3.105(e) in informing the Veteran of a proposed action or allowing him to present additional evidence within a 60-day period.  Moreover, the mandatory VA examination did not occur until May 2007.  

Therefore, as the Veteran was not afforded a mandatory VA examination in accordance with the provisions of 38 C.F.R. § 4.115(b), Diagnostic Code, 7528 until May 3, 2007.  The May 10, 2007 rating decision, which was sent to the Veteran on May 23, 2007, should be considered the proper notice of the rating reduction.  In turn, given that no additional evidence was submitted by the Veteran demonstrating that the 100 percent rating should continue, when allowing for the 60 day notice period, the effective date of the reduction should be July 31, 2007 in compliance with § 3.105(e).  In turn, the 100 percent disability rating will be reinstated until that date, and a 20 percent disability will be assigned, effective July 31, 2007


ORDER

Entitlement to an effective date prior to January 27, 2007, for the grant of service connection residuals of radical prostatectomy due to prostate cancer is not warranted.  To that extent, the appeal is denied. 

Entitlement to restoration of a 100 percent disability rating until July 31, 2007, is warranted.  To that extent, the appeal is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


